Citation Nr: 1014737	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  06-11 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of prostate 
cancer, including as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The Veteran served on active duty from September 1961 to 
January 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Cleveland RO that denied service connection for prostate 
cancer.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Veteran was diagnosed with having prostate cancer in 
2003.  He contends that his cancer is related to exposure to 
herbicides in service, specifically with regard to service in 
Thailand.  No development was undertaken to obtain 
information regarding the time periods involved or if he was 
stationed at locations in Thailand other than Uborn.  This 
type of information should be obtained from the Veteran and 
personnel records that would show the Veteran's duty stations 
in service.  

VBA Fast Letter 09-20 (May 6, 2009) was issued in conjunction 
with a Memorandum for the Record addressing herbicide use in 
Thailand during the Vietnam Era.  The memorandum contains 
information from the Department of Defense (DoD) regarding 
sites within the United States and abroad where tactical 
herbicides such as Agent Orange were used, tested, or stored.  
See VBA Fast Letter 09-20.  If the alleged herbicide exposure 
cannot be resolved based on the memorandum, and sufficient 
information has been obtained, an inquiry should be sent 
directly to the Army and Joint Services Records Research 
Center (JSRRC) for any information it can provide that might 
corroborate the Veteran's claimed exposure. Id.  Thus, the 
Agency of Original Jurisdiction (AOJ) should send an inquiry 
to the JSRRC for any information regarding the Veteran's 
alleged herbicide exposure in Thailand.
Since it does not appear that the necessary evidentiary 
development was completed, this matter must be remanded for 
additional development.

The Veteran was not provided a letter gave him notice of 
disability ratings and effective dates of awards in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  As the matter is being remanded anyway, the 
RO/AMC will have an opportunity to send corrective notice.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will provide the Veteran 
notice of disability ratings and 
effective dates of awards consistent with 
Dingess.

2.  The RO/AMC will ask the Veteran for a 
detailed statement regarding his alleged 
exposure to herbicides in Thailand.  The 
information sought must include the 
approximate dates, location, and nature 
of the Veteran's exposure.  

3.  The RO/AMC will secure the Veteran's 
complete service personnel records, to 
include any orders or travel documents, 
from the appropriate facility.  The 
requests should continue either until the 
records are obtained or it is reasonably 
certain that the records do not exist or 
that further efforts to obtain the 
records would be futile.  All efforts to 
obtain these records should be fully 
documented, and any federal facility 
should provide a negative response if 
records are not available.

4.  The RO/AMC will submit a request to 
the JSRRC for any information that might 
corroborate the Veteran's alleged 
herbicide exposure in Thailand.  If 
sufficient information cannot be obtained 
to meet JSRRC guidelines, produce a 
formal memorandum for the file 
documenting efforts to obtain this 
information.  If the AOJ is unable to 
obtain any further information from the 
JSRRC, the appellant should be notified 
of this fact and a copy of this 
notification associated with the file.

5.  Following such development, the RO 
should review and readjudicate the claim.  
If any such action does not resolve the 
claim, the RO/AMC shall issue the Veteran 
and his representative a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if 
in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


